DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the February 18, 2021 Office Action, filed May 18, 2021 is acknowledged.
Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Claim Status
Claims 2, 9-15, and 19-20 are cancelled. Claims 1, 3-8, and 16-18 are pending. Claims 1, 3, and 5 are amended. Claim 1, 3-8, and 16-18 are currently under examination.

Election/Restrictions
Applicant’s election of a blood sample as the type of sample of claim 16, hybridization as the type of detecting of claim 19, and hybridizing the target nucleic acid to a probe as the detecting type of claim 20 in the reply filed on October 26, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings – withdrawn
Objection to drawings are withdrawn in view of Applicants’ amendments to the specification filed on May 18, 2021 to include correct reference signs as shown in the drawings.



Claim Rejections - 35 USC § 101 - maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more.  This rejection is maintained but has been modified to address Applicant’s amendment to claim 1.
Step 1: The claims satisfy step 1 because they are a process, specifically a process of developing a tumor mutation burden.
Step 2A – Prong 1: The claims recite a process of developing a tumor mutation burden by obtaining a sample comprising a target nucleic acid, enriching mutations, detecting mutations, and quantifying mutations in the target nucleic acid, which is a law of nature because the method is simply detecting mutations that already exist in nature.  These claims are analogous to Examples iii, x, and xi in MPEP § 2106.04(b)(I).  
Step 2A – Prong 2: This judicial exception is not integrated into a practical application because the active steps of the process only achieve the judicial exception itself and there is nothing further in the claim that utilizes the judicial exception in a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements beyond obtaining a sample comprising a target nucleic acid, detecting mutations in the target nucleic acid, sequencing the detected mutations, and quantifying the mutations in a target nucleic acid, where the active method steps are well-understood, routine, and conventional in the art MPEP § 2106.05(d).
Claims 2-20 are included in the rejection as they do not recite additional elements that would overcome Steps 2A or 2B. Claims 2-20 are directed to methods for detecting and 

Response to Arguments
Applicant’s amendments and arguments filed May 18, 2021 have been fully considered but they are not persuasive. Applicant amended claim 1 to recite “detecting the plurality of mutations by binding Cas endonuclease complexes to the target nucleic acid and digesting unbound nucleic acid with exonuclease to obtain a detected plurality of mutations”.  Applicant argues that amended claim 1 is directed to a molecular biology assay – not a law of nature.  Applicant points out that claim 1 uses Cas endonuclease complexes, which are obtained from bacteria, to enrich for tumor mutations and that bacteria do not exhibit tumor mutations.  Applicant argues that nowhere in nature can Cas endonuclease complexes be found to enrich for tumor mutations.  Applicant argues that not only are Cas endonucleases not observed with tumor mutations in nature, there is no law of nature that involves binding a Cas endonuclease to nucleic acid while digesting unbound nucleic acid with exonuclease.  Applicant argues that the assay of claim 1 cannot reasonably be said to be directed to a law of nature at least because the assay requires significantly more than what can even be observed in nature.
Rejection of claim 1-20 under 35 U.S.C. 101 is maintained because the claimed invention is still directed to a judicial exception without significantly more.  The step of binding Cas endonuclease complexes to nucleic acid and using exonuclease to digest unbound nucleic acid to develop a tumor mutation burden still amounts to data gathering of mutations which already exist in nature.  Detecting the plurality of mutations, even with Cas endonuclease and using exonuclease, does not incorporate the invention into a practical application because the mutations are naturally occurring.  There is nothing in the claim that includes, for example, administering a treatment to a patient in need thereof as a result of developing the tumor burden 

Claim Rejections - 35 USC § 112 - new rejections necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “detecting the plurality of mutations by binding Cas endonuclease complexes to the target nucleic acid and digesting unbound nucleic acid with exonuclease to obtain a plurality of mutations” and “sequencing the detected plurality of mutations from the sample to obtain a sequenced plurality of mutations”.  It is unclear how the plurality of mutations will be sequenced if they are bound by Cas endonuclease complexes.  There are no steps dissociating the Cas endonuclease complexes from the target nucleic acid or any other method that might enable a person of ordinary skill in the art to sequence the detected plurality of mutations.  Claims 2-20 are included in this rejection as they require the limitations of claim 1, but do not overcome the rejection because they fail to indicate how one would sequence a plurality of mutations that are bound by Cas endonuclease complexes.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites determining a ratio between each mutation and the plurality of mutations by using the amounts of each mutation, however claim 1 as currently amended also recites ratios between each mutation in the plurality of mutations by using the quantified plurality of mutations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 – new rejections necessitated by amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Albitar 2016 (US 20160130664 A1; published May 12, 2016; as cited in the IDS filed on October 25, 2018), in view of Cann et al. 2016 (US 20160017396 A1; published January, 21, 2016; as et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on October 25, 2018).
Albitar’s disclosure is directed to methods for detecting CALR mutations and determining tumor load in patients (see abstract).
Regarding claim 1, Albitar teaches determining tumor load using fragment length analysis and determining tumor load and biallelic mutations in CALR which is a quantification of the mutation in the target nucleic acid (see para 0014-0015).  Albitar further teaches a method of obtaining samples of peripheral blood plasma or serum from a patient, extracting cell-free DNA from the samples, and analyzing for multiple somatic mutations in the human calreticulin gene (see paras 0015; 0023-0024).  Albitar teaches detecting a plurality of mutations in the CALR gene from the biological sample obtained from an individual by performing fragment length analysis (see para 0036).  Albitar teaches that performing fragment length analysis can comprise sequencing to detect mutations (see para 0023) and that the fragment length analysis allows quantifying the mutant DNA and better evaluation of tumor load (see para 0013 and 0043).  Albitar further teaches developing a tumor mutation burden from the sample in the fragment length analysis where the mutant peak (quantified plurality of mutations) is measured as a ratio of the wild-type peak to determine tumor load (see para 0040).  Albitar further teaches determining the presence of biallelic mutations (a mutation present in both alleles) by determining the ratio between mutations and the plurality of mutations for determining tumor load (see para 0042).
Albitar does not teach detecting mutations by binding Cas endonuclease complexes to the target nucleic acid and digesting unbound nucleic acid with exonuclease to obtain a detected plurality of mutations.
Cann et al.’s disclosure is directed to a variety of methods for enriching target nucleic acids using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract).  Cann further teaches 
Regarding claim 1, Cann et al. teaches detecting a plurality of mutations, including single nucleotide variants (SNV), single nucleotide polymorphisms and point mutations (see para 0166).  Cann et al. teach enriching targeting nucleic acids by using a plurality of endonuclease systems forming a complex with target nucleic acids in a sequence-specific manner (see Fig. 10), where one endonuclease system is used to digest non-target nucleic acids, and the second is used to pull down the nucleic acid with the mutation (see para 0176).  Cann et al. further teaches separating the target nucleic acid from the CRISPR-Cas complex, allowing the targeted nucleic acid to by amplified, and thereby detected (see para 0007 and 0167).
However Albitar and Cann et al. do not specifically teach digesting the unbound non-target nucleic acids with an exonuclease.
Gourguechon et al.’s disclosure is directed to methods and compositions for depleting targeted nucleic acid sequences from a sample, enriching for sequences of interest from a sample, and/or partitioning of sequences from a sample using CRISPR-Cas system protein-gRNA complexes (see abstract and para 0010).  Gourguechon et al. teaches that the CRISPR/Cas system protein in Cas9 and further teach embodiments that include Cas nickase and catalytically dead Cas (see para 0010).  Gourguechon et al. further teaches embodiments with catalytically inactive CRISPR-Cas complexes with guide RNAs bound to target nucleic acid sequences that prevent dCas9 from cutting the target nucleic acid (see para 0162-0164).  Gourguechon et al. teaches that these dCas9/gRNA complexes can be denatured and the unbound target sequences can be amplified and sequenced (see para 0164).
Regarding claim 1, Gourguechon et al
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the methods of Albitar and Cann et al. by using CRISPR/Cas complexes capable of hybridizing to the target nucleic acids (in this case, mutations of interest) and enriching the pool of target nucleic acids by treating the unbound and unprotected nucleic acids to exonucleases, as described by Gourguechon et al.  The ordinary artisan would have been motivated to combine the methods of Albitar, Cann et al., and Gourguechon et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with increased sensitivity by digesting and removing unwanted nucleic acids.  The ordinary artisan would have had a reasonable expectation of success because Albitar, Cann et al., and Gourguechon et al. are directed to improved methods of detecting target nucleic acids and can be used to diagnose and/or treat patients.
Regarding claim 3, Cann et al. teaches determining an amount of each mutation in the target nucleic acid based on binding efficiency of CRISPR-Cas system to the mutation (see para 0143 and 0007).  Cann et al. further teaches that the crRNA can embody less than 100% base pair matching to the region of the target nucleic acid, thereby affecting binding efficiency of the CRISPR-Cas system (see para 0147).
Regarding claim 4, Albitar teaches determining the presence of biallelic mutations (a mutation present in both alleles) by determining the ratio between mutations and the plurality of mutations for determining tumor load (see para 0042). 
Regarding claims 5 and 6, Albitar teaches the fragment length analysis comprising a step of labeling CALR fragments with one or more fluorescent dyes, amplifying the labeled fragments using polymerase chain reaction (PCR), separating the labeled fragments by size using capillary electrophoresis, and analyzing the data using software to determine the size of the amplified labeled fragments and genotype (see para 0015), thereby indicating amplifying the plurality of mutations by real-time PCR or qPCR.
Regarding claim 7, Albitar teaches obtaining samples from patients suspected of having myeloproliferative neoplasms (MPN) (see para 0014).  Albitar further teaches formulating a prognosis report for the patient's life expectancy based on whether a CALR mutation has been detected and its allelic frequency (tumor mutation burden (see para 0022).
Regarding claim 8, Albitar teaches developing a management plan for MPN and formulating a prognosis report for patient's life expectancy based on tumor mutation burden (see para 0022 and claim 8).
Regarding claim 16, Albitar teaches the sample being peripheral blood samples (see Example 1 and para 0044) and peripheral blood plasma or serum from the patient (see para 0015).
Regarding claim 17, Albitar teaches testing cell-free DNA from a patient suspected of having myeloproliferative neoplasm (tumor) for CALR mutations (mutations specific to a tumor) (para 0014).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the methods, as previously disclosed by Albitar, Cann et al. and Gourguechon et al., with CRISPR/Cas complexes that can hybridize to the target nucleic acids and use the binding efficiency of the Cas system to determine an amount of each mutation.  The ordinary artisan would have been motivated to combine the methods of Albitar and Cann et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with superior sensitivity by specifically targeting the mutations of interest to develop a tumor mutation burden.  The ordinary artisan would have a reasonable expectation of success because Albitar, Cann et al. and Gourguechon et al. are directed to detecting and/or enriching target nucleic acids containing mutations and can be used to inform treatment of patients. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Albitar (US 20160130664 A1), Cann et al. (US 20160017396 A1), and Gourguechon et al. 2016 (WO 2016100955 A2) as applied to claims 1, 3-8, and 16-17 above, and further in view of Lo et al. 2017 (US 20170073774 A1).
The teachings of Albitar, Cann et al., and Gourguechon et al. are applied to claim 18 as they were applied to claims 1, 3-8, and 16-17 under 35 U.S.C. 103 in the discussion above.  Albitar, Cann et al., and Gourguechon et al. do not teach a maternal plasma sample where the target nucleic acid comprises fetal DNA.
Lo et al.’s disclosure is directed to the accurate detection of somatic mutations in the plasma (or other samples containing cell-free DNA) of cancer patients and for subjects being screened for cancer (see abstract).
Regarding claim 18, Lo et al. teaches a fetal analysis of a sample obtained non-invasively, the cell-free DNA molecules of the fetus would be in a maternal sample (e.g. maternal plasma) that also contains cell-free DNA molecules of the pregnant female (paragraph [0078]). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the combined methods, as previously disclosed by Albitar, Cann et al., and Gourguechon et al., by using maternal plasma as the sample, and wherein nucleic acid comprises fetal DNA, as previously disclosed by Lo et al.  The ordinary artisan would have been motivated to combine the methods of Albitar, Cann et al., Gourguechon et al., and Lo et al. to provide a method of prenatal diagnosis of genetic abnormalities in the fetus without undertaking any invasive procedures.  The ordinary artisan would have had a reasonable expectation of success because Albitar, Cann et al., and Lo et al. are directed to detecting mutations to inform treatment of patients.


Response to Arguments
Applicant argues that the cited references fail to report numerous elements of claim 1 and that amended claim 1 is not obvious over the cited references.  Applicant points out that amended claim 1 recites an enrichment method that involves binding Cas endonuclease complexes to a target nucleic acid and digesting unbound nucleic acid with exonuclease.  Applicant argues that the primary reference, Albitar, fails to report any method for performing enrichment by binding a protein to a nucleic acid while digesting unbound nucleic acid and fails to report any method for determining a tumor mutation burden based on ratios of sequenced tumor mutations.  Applicant alleges that although Cann reports a method for enriching a target nucleic acid, that the enrichment method of Cann involves binding a Cas protein to a target to form a complex andPage 10 of 12 separating the target complex from non-target material via a capture tag (biotin). Id., paragraphs [0006]-[0009].  Applicant argues that Cann does not teach or suggest binding a Cas protein to a target and then, while the Cas protein is bound, digesting unbound nucleic acid with an exonuclease. Applicant argues that the methods of Cann do not even use exonuclease.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Regarding claim 1, the Office is relying on Albitar to teach a method of developing a tumor mutation burden from target nucleic acids by obtaining a biological sample from an individual, detecting a plurality of mutations, sequencing the plurality of mutations, quantifying the plurality of mutations, and comparing the ratios of mutations (see 103 et al. to teach detecting a plurality of mutations, enriching target nucleic acids by using a plurality of CRISPR-Cas complexes, and amplifying and detecting the mutations (see para 0166; Fig. 10; and paras 0007 and 0167).  The Office has stated that Albitar and Cann et al. do not specifically teach digesting the unbound non-target nucleic acids with an exonuclease.  However, the Office relies on Gourguechon et al. to teach a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acids (see para 0181-0182).  
Applicant argues that Gourguechon does not teach or suggest a method that involves binding Cas endonuclease to a target nucleic acid and digesting unbound nucleic acids with exonuclease, as recited by claim 1, but Gourguechon teaches away from that enrichment method.  Applicant points out that Gourguechon binds Cas endonucleases to unwanted nucleic acid targeted for depletion. Id., paragraphs [0128] - [0146] and that the Cas endonucleases bind and cut unwanted nucleic acid to produce fragments that can be digested with exonuclease while non-fragment nucleic acids are protected from digestion by the presence of ligated adapters. Id., paragraphs [0196] - [0197]. Applicant alleges that one of skill in the art after reading Gourguechon would not be motivated to design Cas endonucleases that target a wanted nucleic acid.  Applicant further argues that, like Cann, Gourguechon does not concern or suggest any method for determining a tumor mutation burden.
 Applicant is not addressing teachings relied upon by the Office.  Gourguechon et al. use catalytically inactive CRISPR-Cas complexes with guide RNAs bound to target nucleic acid sequences that prevent dCas9 from cutting the target nucleic acid (see para 0162-0164).  The use of dCas9 to bind target nucleic acids would not lead to cutting the nucleic acid.  Gourguechon et al. teach methods of enriching nucleic acids.  It would have been obvious to the skilled artisan before the effective filing date of the claimed invention 
Applicant argues that Lo cannot cure the deficiencies of Albitar, Cann, and Gourguechon to provide the enrichment method of claim 1. 
In response to applicant's argument that Lo does not report any method of enrichment, does not report, or mention, "Cas", "endonuclease", or "exonuclease", and does not mention determining a tumor mutation burden from ratios of tumor mutations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Office is relying on Albitar, Cann et al., and Gourguechon et al. as discussed above.  Lo et al.’s disclosure is directed to detecting somatic mutations in the plasma (or other samples containing cell-free DNA) of cancer patients and for subjects being screened for cancer (see abstract).  Regarding claim 18, Lo et al. teaches a fetal analysis of a sample obtained non-invasively, the cell-free DNA molecules of the fetus would be in a maternal sample (e.g. maternal plasma) that also contains cell-free DNA molecules of the pregnant female (paragraph [0078]).  The skilled artisan would have been motivated to combine the methods of Albitar, Cann et al., Gourguechon et al., and Lo et al. to provide a method of prenatal diagnosis of genetic abnormalities in the fetus without undertaking any invasive procedures.  The ordinary artisan would have had a reasonable expectation of success because Albitar, Cann et al., and Lo et al. are directed to detecting mutations to inform treatment of patients.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                            
/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636